 In the Matter OfWILLIAMB. SMITH, D/B/A JAMES SMITH&SONandUNITED STEELWORKERS OF AMERICA, CIOICase No. 1-R-2599.Decided January 5, 1946Vaughan, Esty, ClarkzfiCrotty,byMr. James A. Crotty,of Worces-ter,Mass.,for the Company.Mr. DanielF. Murray,ofWorcester,Mass., for the Union.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon a petition duly filed by United Steelworkers of America,CIO, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Wil-liam B. Smith, d/b/a James Smith & Son, Worcester, Massachusetts,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before John W.Coddaire, Jr., Trial Examiner.The hearing was held at Worcester,Massachusetts, on August 24, 1945.The Company and the Unionappeared and participated.All parties were afforded full opportu-nity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWilliam B. Smith, an individual doing business under the firmname of James SmithSon, is engagedinmanufacturingtextilemachinery.During the 6 months preceding June 30, 1945, the Com-pany purchased approximately $40,000 worth of raw materials, ofwhich practically the entireamount wasobtained within the Coin-65 N. L.R. B., No. 37.187 188DECISIONSOF NATIONALLABOR RELATIONS BOARDmonwealth of Massachusetts.During the same period, the Com-pany sold approximately $75,000 worth of its finished products, ofwhich about 55 percent in value represented shipments to customerslocated outside the Commonwealth.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the collectivebargaining representative of its employees unless and until the Unionhas been certified by the Board in an appropriate unit.'A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that the following unit is appropriate : all pro-duction, maintenance, and shipping room employees, excluding execu-tives, office workers, and supervisory personnel.The only disagree-ment pertains to the inclusion in or exclusion from the unit ofemployees Edward Bradley, Henry Sauriol, and Telephore Leduc,2 theCompany desiring to exclude them on the ground that they aresupervisors.Each of these employees directs the work of from two to sevensubordinates and has the power effectively to recommend a change intheir status.We find that Bradley, Sauriol, and Leduc are supervisoryemployees within the Board's customary -definition, and we shall,therefore, exclude them from the unit.We find that all production, maintenance, and shipping room em-ployees of the Company, excluding executives, office workers and all'The Field Examiner reported that the Union submitted 25 authorization cards andthat names of 21 persons appearing on the cards were listed on the Company's pay rollof August 2, 1945, which contained the names of 21 employees in the appropriate unit.2At the hearing the same disagreement was voiced with respect to employee JamesKearney.In its brief, the Union has consented to the exclusion of Kearney. JAMES SMITH & SON189supervisory employees 3 with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with William B. Smith,d/b/a James Smith & Son, Worcester, Massachusetts, an election bysecret ballot shall be conducted as early as possible, but not later thansixty (60) days from the date of this Direction, under the direction andsupervision of the Regional. Director for the First Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by United Steelworkers of America, CIO,for the purposes of collective bargaining.3This includes James Kearney,Edward Bradley,Henry Sauriol,and Telephore Leduc.